ANN WALSH BRADLEY, J.
¶ 48. (dissenting).
Given that this is Attorney Lister's third disciplinary *310proceeding involving similar misconduct, I conclude that the discipline ordered by the majority is too light. I would instead impose a 90-day suspension.
¶ 49. Referee Mozinski got it right when he recommended that this court impose a 90-day suspension of license as discipline. He weighed the credibility of the testimony presented and the arguments advanced.
¶ 50. The referee concluded that Attorney Lister had violated duties of diligence, communication, termination of representation, and cooperation with the Office of Lawyer Regulation investigation. This misconduct is similar to the misconduct for which Attorney Lister previously was disciplined by this court in 1986 and again in 2007. See In re Disciplinary Proceedings Against Lister, 127 Wis. 2d 453, 380 N.W.2d 370 (1986); In re Disciplinary Proceedings Against Lister, 2007 WI 55, 300 Wis. 2d 326, 731 N.W.2d 254.
¶ 51. The majority of the court acknowledges that Attorney Lister's misconduct caused harm to his client and that some of his excuses were not credible. Per curiam, ¶ 39. It recognizes that "Wisconsin adheres to the practice of progressive discipline." Id, ¶ 40. Nevertheless, it rejects the referee's recommendation and instead lessens the discipline imposed.
¶ 52. I think that the majority of the court is headed in the wrong direction. Accordingly, I respectfully dissent.
¶ 53. I am authorized to state that Chief Justice SHIRLEY S. ABRAHAMSON joins this dissent.